The opinion of the court was delivered by
Hoyt, J.
But two questions are presented by the record in this case which it is necessary for us to decide. First, was there such an assessment by the respondent for the purposes of grading the street described in the complaint as would warrant the enforcement of a lien therefor against the property of the appellant; and, second, were the acts of the defendant such as to estop him from denying his liability on account of such improvement, and if they were, was the respondent in a condition to avail itself of such estoppel?
As to the first question above suggested, it is not contended on the part of the respondent that there was, even *197in substance, an assessment for the purposes set out in the complaint, unless the acts done by the attempted incorporation were validated by force of the re-incorporation under the law of March 27, 1890 (Laws, p. 133, §4). The court below held that such was the effect of the act of reincorporation, but in so doing we think it committed error. We are unable to find any authority in said act for holding that any of the attempted incorporations under the act of February 2, 1888 (Laws, p. 221), would by the simple act of re-incorporation validate all of the acts of such attempted incorporations. It follows that there was no such assessment as would be a foundation for the action described in the complaint.
As to the second proposition, it is not necsssary for us to decide as to the first branch thereof, for the reason that we are of the opinion that even if such estoppel exists as against the appellant, the respondent is not in a condition to take advantage thereof. It did not by itself do the work for which the lien is claimed. All of its rights in the action therefor grow out of the attempted assessment, which, as we have seen, was of no effect. If the acts of the appellant were such as to estop him from denying his liability on account of the improvement, such estoppel could only have force as between him and those who actually did the work, and, as they are not before the court, we cannot decide as to their rights. There was no assessment which bound the property of the defendant, nor any estoppel as against him which could have force in favor of the respondent.
The action of the court in holding to the contrary, and entering judgment in favor of respondent, must be reversed, and the cause remanded with instructions to dismiss the action.
Dunbar, C. J., and Stiles, Anders and Scott, JJ., concur.